Citation Nr: 1411881	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-13 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a thyroid disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to a thyroid disorder.  

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a thyroid disorder (listed as hypothyroidism).  By this decision, the RO also denied service connection for an acquired psychiatric disorder (listed as depression), hypertension, and for obstructive sleep apnea, all to include as secondary to a thyroid disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a thyroid disorder that is related to service.  He also maintains that he has a psychiatric disability, hypertension, and obstructive sleep apnea that are related to service, or, more specifically, that are related to his thyroid disorder.  He specifically reports that he was discharged from service for failure to conform to weight standards and that he believes his weight problems in service, as well as after service, were caused by thyroid problems.  He also indicates that that he experienced depression in 1984 when he was discharged from the service due to his weight problems, i.e., he is also seeking direct service connection for psychiatric disability on the basis that the disability had its onset in service.  He further asserts that his thyroid disorder caused his hypertension and obstructive sleep apnea, as well as his depression.  

The Veteran is competent to report psychiatric and sleep symptoms, as well as symptoms he thought were thyroid problems, in service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The service treatment records do not specifically show treatment for thyroid problems, psychiatric problems, sleep problems, hypertension, or elevated blood pressure readings.  A November 1978 objective enlistment examination report, which was updated in September 1979, notes that a letter submitted confirmed that the Veteran had psychotherapy for an adolescent adjustment reaction.  There is a notation that the Veteran's psychiatric examination was normal.  A September 1979 neuropsychiatric consultation report relates an assessment of a normal neuropsychiatric examination.  

Post-service private and VA treatment records show treatment for thyroid problems, psychiatric problems, hypertension, and obstructive sleep apnea.  

An August 2009 statement from H. N. Naddaf, M.D., indicates that the Veteran had a current diagnosis of hypothyroid, which could cause weight gain.  

A September 2009 statement from F. Ahmed, M.D., notes that the Veteran was his patient and that he was diagnosed with sleep apnea.  Dr. Ahmed reported that the Veteran did have a history of obesity.  Dr. Ahmed also commented that the Veteran had a history of thyroid problems in the past, which may have contributed to his obesity and his related sleep apnea.  

A December 2010 VA thyroid and parathyroid examination report notes that the Veteran's claims file was reviewed.  The diagnosis was hypothyroidism.  The examiner commented that it was less likely than not that the Veteran's diagnosis of hypothyroidism was related to any type of weight issues in the military.  The examiner stated that the Veteran did not have any diagnoses of hypothyroidism in the military.  The examiner also reported that the Veteran was never treated for signs and symptoms (of thyroid problems) in service.  It was noted that the Veteran's weight upon enlistment in 1970 was 168 pounds, and that when he was discharged he weighed 163 pounds.  The examiner indicated that the Veteran was diagnosed with Graves' disease, which was called hyperthyroidism, and that he was treated with radioactive Iodine which kills the thyroid and eventually causes an individual to become hypothyroid.  The examiner reported that there was no recent medical literature that gave a cause for Graves' disease.  It was noted that the Veteran's hypertension was diagnosed at the same time of his hyperthyroidism, which was Graves' disease.  The examiner stated that the Veteran's sleep apnea was diagnosed in 2000.  The examiner maintained that there was no relationship between sleep apnea and hypothyroidism or Graves' disease.  The examiner indicated that the Veteran's hypertension was related to his Graves' disease.  The examiner remarked that the Veteran was discharged from the military in 1984 and that he was diagnosed with Graves' disease fourteen years later.  

The Board notes that the VA examiner did not specifically address the Veteran's reports of symptoms he thought were thyroid problems during service and since service.  Additionally, the VA examiner stated that the Veteran was diagnosed with Graves' disease in 1998.  However, multiple treatment entries indicate that the Veteran was diagnosed with hypothyroidism in 1997.  Further, the VA examiner indicated that there was no relationship between sleep apnea and hypothyroidism or Graves' disease.  However, the examiner did not discuss the statement from Dr. Ahmed that the Veteran had a history of thyroid problems in the past, which may have contributed to his obesity and his related sleep apnea.  

A December 2010 VA psychiatric examination report states that the Veteran's claims file was reviewed.  The diagnosis was a major depressive disorder, recurrent, moderate.  The examiner reported that according to the service treatment records, there was a possible indication that he had, or required, psychotherapy prior to enlistment.  The examiner stated that there was no indication of what issues might have been present, and that there was no evidence that the Veteran had a diagnosis of depression prior to his military service.  The examiner indicated that the Veteran reported that he was depressed before he was discharged from the military, but that his symptom picture was not clear.  It was noted that the Veteran was unsure of the timing of his discharge and his divorce, although they occurred within a year or so of one another.  The examiner stated that the Veteran was presently experiencing major depression and that such diagnosis was more likely than not related to his thyroid problems.  The examiner commented that deciding whether the Veteran had a depression diagnosis while he was in the military that he had carried with him since that time would require that he resort to mere speculation.  

The Board observes that the VA examiner did not provide any rationale for his statement that deciding whether or not the Veteran had a depression diagnosis while he was in the military that he had carried with him since that time would require that he resort to mere speculation.  The Board notes that Veteran has specifically reported that he suffered from depression when he was discharged from the service for weight problems and that he has suffered from depression since that time.  

The Board notes that in light of the problems with the December 2010 VA thyroid and parathyroid and psychiatric examination reports, respectively, the Board finds that, that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a thyroid disorder, as well as his claims for service connection for an acquired psychiatric disorder, hypertension, and obstructive sleep apnea, all to include as secondary to a thyroid disorder.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for thyroid problems, psychiatric problems, hypertension, and obstructive sleep apnea since April 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records not already in the claims folder.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously aware of any in-service and post-service hypertension, thyroid problems, psychiatric problems, and sleep problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed thyroid disorder, psychiatric disability, hypertension, and obstructive sleep apnea.  The claims folder must be made available to and reviewed by the examiner.  In addition to the Veteran's diagnosed hypertension and obstructive sleep apnea, the examiner must diagnosis all current thyroid disorders.  

The examiner must opine as to whether it is at least as likely as not that the Veteran has hypertension, a thyroid disorder and obstructive sleep apnea that is related to or had its onset in service.

The examiner must also state whether the Veteran's hypertension was manifest within one year of service.

As to his psychiatric disability, the examiner should state the likelihood that any psychiatric disability found to be present existed prior to service.  

If the examiner concludes that psychiatric disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having psychiatric disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

The examiner should also state whether the Veteran's psychiatric disability was caused or aggravated by his thyroid disorder.

The examiner must specifically acknowledge and discuss reports by the Veteran of symptoms that he thought were thyroid problems during and since service.  

The examiner must also comment on reports by the Veteran that he suffered from depression during his period service in 1984 when he was discharged for weight problems, and that he has suffered from depression since service.  

If the examiner finds that any diagnosed thyroid disorders are related to service, the examiner must then opine as to whether any such disorders caused or aggravated (permanently worsened beyond the natural progression) the Veteran's hypertension and obstructive sleep apnea.  All findings and conclusions must be set forth in a legible report.  

All findings and conclusions must be set forth in a legible report.  

5.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

